Citation Nr: 1225148	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  07-39 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for sinusitis with allergic rhinitis, which is currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to April 1979 and from September 1983 to December 1998.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  The June 2007 rating decision, in part, denied an increased rating for service-connected sinusitis with allergic rhinitis, and the Veteran appealed this denial.

In July 2010, the Veteran and his spouse presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with the Veteran's VA claims file.  In March 2011, the Board remanded the appeal for additional development.  As discussed in greater detail below, review of the subsequently completed development indicates that VA has complied with the directives contained in the March 2011 remand and the Board may proceed with adjudication upon the merits.


FINDINGS OF FACT

1.  The Veteran's service-connected sinusitis with allergic rhinitis is manifested by more than six non-incapacitating episodes per year characterized by headaches, pain, congestion, nasal drainage, and crusting; there has been no radical surgery with chronic osteomyelitis; there have not been repeated surgeries; there are no polyps; there is not greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.

2.  The evidence does not show that the Veteran's service-connected sinusitis with allergic rhinitis is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, for sinusitis with allergic rhinitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6513, 6522 (2011).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's contention that the symptomatology associated with his service-connected sinusitis is more severe than that contemplated by the 10 percent disability rating currently assigned.  He has asserted that his service-connected sinusitis with allergic rhinitis is manifested by four to five infections per year that require antibiotics.  See Board Hearing Tr. at 3.  His spouse indicated that these infections may occur even more often.  See Board Hearing Tr. at 3.  In a June 2008 hearing before a Decision Review Officer (DRO) at the RO, the Veteran testified, in essence, that he had constant headache, drainage, and pressure behind his eyes.  See DRO Hearing Tr. at 2.  In several records, to include his Notice of Disagreement and his VA Form 9 (Substantive Appeal), the Veteran has asserted that his disability warranted a 30 percent rating for sinusitis, contending that he meets the schedular criteria based on the number of times he has been treated a year with antibiotics.  The Veteran has not specifically indicated that a compensable rating is warranted for separate rhinitis symptoms.

I.  Duties to Notify and Assist

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2011).  

In a claim for increase, such as the current claim in appellate status, VA must issue a generic notice that informs a Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was issued January 2007 and August 2008 VCAA notification letters.  Following the issuance of the August 2008 VCAA notification letter, the RO re-adjudicated the increased rating claim by way of October 2008 and March 2012 Supplemental Statements of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006).  In the notification letters, the RO clearly notified the Veteran of the information and evidence needed to substantiate his increased rating claim.

All relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes private treatment records, records from the Social Security Administration (SSA), VA treatment records, the reports of multiple VA examinations, and the transcript of a June 2008 DRO hearing and the July 2010 hearing before the undersigned.  The Board finds that the Veteran's credible testimony at the hearing regarding the severity of his symptoms, when combined with review of the multiple VA examination reports of record, provide an adequate record on which to determine the current severity of the disability and there is no duty to obtain an additional VA examination.  See 38 C.F.R. § 3.327 (2011).  

Subsequent to the Board's March 2011 remand, the Appeals Management Center (AMC) obtained additional VA treatment records, a VA examination, and SSA records as directed.  Further, the AMC documented its attempts to obtain updated treatment records from the identified private clinician, but the Veteran did not return a consent form authorizing VA to obtain these records and instead informed the AMC that the private clinician did not have information to support his appeal.  The Board finds that VA has substantially complied with the directives contained in the March 2011 Board remand, and thus may proceed to adjudication upon the merits without prejudice to the Veteran's appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran and his representative have not identified any other outstanding relevant evidence. In short, the Board finds that VA has satisfied its duties to notify and assist.  Additional development efforts at this time would only result in unnecessary delay.  Thus, the Board will proceed with adjudication.

II.  Increased Rating Claim:  Sinusitis with Allergic Rhinitis

The RO granted service connection for sinusitis with allergic rhinitis by way of a December 1999 rating decision.  A 10 percent rating was assigned, effective January 1, 1999.  In October 2006, the Veteran filed a claim for increase.  In his claim for increase, the Veteran noted that the disability was worsening in severity and that he experienced symptoms at least bimonthly.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The service-connected sinusitis with allergic rhinitis is currently rated under a hyphenated diagnostic code as chronic maxillary sinusitis (Diagnostic Code 6513, located in 38 C.F.R. § 4.97) and allergic or vasomotor rhinitis (Diagnostic Code 6522, also located in 38 C.F.R. § 4.97).  Diagnostic Code 6513 is rated under the General Rating Formula for Sinusitis and the 10 percent rating currently assigned has been assigned under this rating criteria.  The 10 and 30 percent ratings under the General Rating Formula for Sinusitis are assigned based on the number of incapacitating episodes and/or non-incapacitating episodes experienced during a year.  See 38 C.F.R. § 4.97 (2011).  The Veteran has not been provided a separate compensable rating for rhinitis.  As discussed below, the Board finds that the disability warrants a 30 percent rating under the rating criteria for sinusitis.

Although the Veteran has not sought treatment for sinusitis in the last year, he has sought treatment for sinusitis multiple times in prior years.  For example, he was diagnosed as having sinusitis in VA treatment records dated in December 2006, April 2007, July 2006 (on three separate occasions), and November 2007.  The Veteran also sought treatment for sinus symptoms in February 2007, although this record does not indicate sinusitis was diagnosed.  All of this treatment was within a one year period and was after the October 2006 claim in appellate status.

The Veteran has undergone three VA examinations during the pendency of this appeal.  Review of the Veteran's lay statements and these examination reports reveals that the Veteran's sinusitis is manifested by daily headaches, pain, nasal congestion, and drainage.  As noted above, the Veteran has asserted that the number of incapacitating episodes warrants a 30 percent rating.  See Board Hearing Tr. at 3.  The Veteran has also asserted that he has less severe symptoms (non-incapacitating episodes) constantly.  See DRO Hearing Tr. at 2.  In a May 2007 VA examination, the Veteran reported spending five days in bed with sinus infections over the past year and the examiner noted that the Veteran appeared to have a "significant problem with chronic sinusitis and chronic allergic rhinitis."  In a July 2008 VA examination report, the same examiner found, essentially, very little change in the symptomatology of the service-connected disability.  The same examiner also completed the July 2011 examination obtained upon remand.  The Veteran reported the same symptoms, but, as indicated above, the Veteran had not obtained treatment in the past year.  Instead, the Veteran was self-treating the disability with a nasal saline rinse.  In general, the examiner found minimal findings, to include "minimal crusting" found on nasal endoscopy but also indicated that the Veteran should resume additional treatment to include an inhaled nasal steroid.  The examiner diagnosed mild allergic rhinitis and a history of sinusitis.

The Board finds that the impairment of function most nearly approximate that contemplated by a 30 percent rating under Diagnostic Code 6513.  See 38 C.F.R. § 4.7 (2011).  Under Diagnostic Code 6513, a 30 percent rating is assigned for disability manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The evidence of record indicates that the Veteran has almost constant headache and pain, and he currently has crusting.  In the Board's judgement, this meets the disability criteria of having more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

Although cognizant that in the July 2011 VA examination report, the examiner essentially found improvement and diagnosed only a history of sinusitis, he indicated that the Veteran should increase his treatment of the disability.  On the record of continued sinusitis symptoms and prior diagnoses well established in the record, the Board finds that the Veteran has a continued sinusitis disability for rating purposes.  Further, review of the Veteran's description of his symptoms to the undersigned and to medical examiners supports the finding that the Veteran has almost constant headache and pain.  In addition, the July 2011 VA examination report indicates that the disability is also currently manifested by crusting.  In short, the Veteran's testimony regarding the pain and effect of the disability demonstrate that the criteria for the 30 percent rating have been met and were consistent throughout the pendency of the appeal.  See 38 C.F.R. § 4.21 (2011).  Based on this finding, it is unnecessary to determine whether the Veteran's number of incapacitating episodes a year warrants the 30 percent rating.

As part of the criteria for a 50 percent rating, the disability must have required surgery.  There is no evidence that the Veteran has undergone surgery for his sinusitis and thus, a required criterion for the 50 percent rating is not met.  As such, the preponderance of the evidence is against a rating in excess of 30 percent at any time during the period under appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, a schedular rating in excess of 30 percent for sinusitis under Diagnostic Code 6513 is not warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2011).

The Board finds that a separate compensable rating under the criteria for rhinitis is also not warranted.  The rating criteria under Diagnostic Code 6522 requires the presence of polyps or, without polyps, greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  Review of the entire evidence of record reveals no findings of polyps on examination or treatment, and no finding of greater than 50-percent obstruction of both nasal passages or complete obstruction on one side.  In this regard, the examiner in May 2007 and July 2008 VA examinations found a 50 percent obstruction on one side (with no obstruction found on the other side) and in June 2011 VA examination found a less than 20 percent obstruction on both sides.

Further, although the examiner has made finding of a nasal cyst, there is no evidence of record that relates this to the rhinitis or indicates that this is a polyp.  To the contrary, during the June 2011 VA examination, the examiner explicitly found that there were no polyps present.  As this record of evidence reveals that the service-connected disability is not manifested by polyps and there is not greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, a compensable rating is not warranted under Diagnostic Code 6522.  

III.  Extraschedular & Employability Considerations

The Board has also considered whether referral for an extraschedular rating is appropriate for the service-connected sinusitis with allergic rhinitis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology addressed in this decision.  In other words, the Veteran does not experience any symptomatology not already contemplated by the Rating Schedule.  The Veteran's primary sinusitis with allergic rhinitis symptoms are headaches, pain, congestion, nasal drainage, and crusting.  These symptoms are contemplated by the Rating Schedule and they have been evaluated by the Board in the assignment of a 30 percent rating herein.  That is, the rating granted by this decision is based on these symptoms as described in the medical records and the Veteran's testimony.  As the rating criteria reasonably describe the disabilities and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met for any of the disabilities in appellate status.

As the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In addition, the Veteran has not asserted, and there is no other evidence of record that indicates, that the Veteran is unemployable due to the service-connected sinusitis with allergic rhinitis.  In this regard, the SSA disability records on file indicate disabilities other than sinusitis with allergic rhinitis prevent employment.  As such, based on the lack of evidence supporting an assertion that the sinusitis disability causes unemployability, the Board finds that it need not further address whether a total disability based on individual unemployability (TDIU) is established.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an increased evaluation of 30 percent for sinusitis with allergic rhinitis is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


